Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 23, 27, 30, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20140054712 A1) as applied to claim 21 above and further in view of Lee et. Al. (US 20200212054 A1 hereinafter Lee).


Regarding claim 1, Jung teaches in Figs. 3F with associated text a one time programmable (OTP) memory device comprising: 
a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); and 
a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node, a drain-side metallic material portion (123a or portion thereof) that constitutes a second node that is spaced from the first node (paragraph [0074]), and an antifuse dielectric layer 121a located between the first node and the second node (paragraph [0074], Fig. 3F);
and a source-side metallic material portion (127c or portion thereof ) contacting a top surface of the source region (Fig. 3F, paragraph [0073]), and an entirety of an interface between the antifuse dielectric layer and the drain-side metallic material portion is an interface between a dielectric material of the antifuse dielectric layer and a material portion having the same material composition (Fig. 3F).  
Jung does not specify the source-side metallic material portion and the drain-side metallic material portion have a same material composition throughout, however Jung teaches both the source-side metallic material portion and the drain-side metallic material portion are metal contacts made by filling openings with metal (paragraphs [0071] and [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition for the source-side metallic material portion and the drain-side metallic material portion of Jung because doing so would allow the same filling equipment and procedure to be used for forming each of the source-side metallic material portion and the drain-side metallic material thereby eliminating the need for separate filling apparatuses and materials for each portion and simplifying the manufacturing method.
Jung does not specify the same material composition containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material.
Lee discloses in Fig. 1 with associated text a material composition similar to that of Lee (composition of 123 and 141) containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material (paragraphs [0038] and [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  as taught by Lee for the same material composition of Jung because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the same material composition, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  
Regarding claim 21, Jung teaches an etch stop dielectric layer 117 located on a top surface of the drain region (117 is an oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F).  

Regarding claim 23, Jung teaches sidewalls of the antifuse dielectric layer are laterally offset inward from outer sidewalls of the etch stop dielectric layer such that the antifuse dielectric layer has a lesser area than an area enclosed by the outer sidewalls of the etch stop dielectric layer (Fig. 3F).  

Regarding claim 27, Jung teaches a dielectric gate spacer 115b laterally surrounding the gate electrode, wherein: the etch stop dielectric layer contacts an outer sidewall of the dielectric gate spacer (Fig. 3F); and the antifuse dielectric layer does not contact, and is laterally spaced from, the dielectric gate spacer (Fig. 3F).  

Regarding claim 30, Jung teaches in Figs. 3F with associated text a one time programmable (OTP) memory device comprising: a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); and 
a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node, a drain-side metallic material portion 123a that constitutes a second node that is spaced from the first node (paragraph [0074]), an etch stop dielectric layer located 117 on a top surface of the drain region (117 is a oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F), and an antifuse dielectric layer 121a comprising a portion located within an opening in the etch stop dielectric layer and contacting the first node and the second node (paragraph [0074], Fig. 3F).  
and a source-side metallic material portion 127c contacting a top surface of the source region (Fig. 3F, paragraph [0073]), and an entirety of an interface between the antifuse dielectric layer and the drain-side metallic material portion is an interface between a dielectric material of the antifuse dielectric layer and a material portion having the same material composition (Fig. 3F).  
Jung does not specify the source-side metallic material portion and the drain-side metallic material portion have a same material composition throughout, however Jung teaches both the source-side metallic material portion and the drain-side metallic material portion are metal contacts made by filling openings with metal (paragraphs [0071] and [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition for the source-side metallic material portion and the drain-side metallic material portion of Jung because doing so would allow the same filling equipment and procedure to be used for forming each of the source-side metallic material portion and the drain-side metallic material thereby eliminating the need for separate filling apparatuses and materials for each portion and simplifying the manufacturing method.
Jung does not specify the same material composition containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material.
Lee discloses in Fig. 1 with associated text a material composition similar to that of Lee (composition of 123 and 141) containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material (paragraphs [0038] and [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  as taught by Lee for the same material composition of Jung because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the same material composition, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 32, Jung teaches sidewalls of the antifuse dielectric layer are laterally offset inward from outer sidewalls of the etch stop dielectric layer such that the antifuse dielectric layer has a lesser area than an area enclosed by the outer sidewalls of the etch stop dielectric layer (Fig. 3F).  

Regarding claim 35, Jung teaches an entirety of the source-side metallic material portion (portion of 127c) and a portion of the drain-side metallic material portion (portion of 123a) overlying a horizontal top surface of the antifuse dielectric layer have a same thickness along a vertical direction that is perpendicular to a horizontal plane including a top surface of the substrate (since the claim only requires portions, the portions 127c and 123a can be chosen so that there thicknesses are the same the claim would not necessarily require an entirety of a source-side metallic material layer and a portion of a drain-side metallic material layer overlying a horizontal top surface of the antifuse dielectric layer to have a same thickness).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Denorme et. Al. (US 20170301681 A1 hereinafter Denorme) and further in view of Lee et. Al. (US 20200212054 A1 hereinafter Lee).


Regarding claim 1, Denorme teaches in Fig. 1 with associated text a one time programmable (OTP) memory device comprising: 
a field effect transistor including a source region 5 (paragraph [0003]), a drain region 9 (paragraph [0003]), a gate dielectric 17 (paragraph [0004]), and a gate electrode 7 (paragraph [0004]) and located on a substrate 11 (Fig. 3, paragraphs [0003]-[0004]); and 
a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node (paragraph [0004]), a drain-side material portion (25 or portion thereof) that constitutes a second node that is spaced from the first node (paragraph [0004]), and an antifuse dielectric layer 23 located between the first node and the second node (paragraph [0004], Fig. 2);
and a source-side material portion 13 contacting a top surface of the source region (Fig. 2, paragraph [0003]), and an entirety of an interface between the antifuse dielectric layer and the drain-side material portion is an interface between a dielectric material of the antifuse dielectric layer and a material portion having the same material composition (Fig. 2).  
Denorme does not specify the source-side material portion and the drain-side material portion have a same material composition throughout, however Jung teaches the source-side metallic material portion is a contact via (paragraph [0003]) and the drain-side  material portion is an electrode (paragraph [0004]) so that both are conductive materials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition for the source-side material portion and the drain-side material portion of Jung because doing so would allow the same filling equipment and procedure to be used for forming each of the source-side material portion and the drain-side material thereby eliminating the need for separate filling apparatuses and materials for each portion and simplifying the manufacturing method.
Denorme does not specify the source-side material portion and the drain-side material portion are a source-side metallic material portion and the drain-side metallic material portion, and the same material composition is containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material.
Lee discloses in Fig. 1 with associated text a contact via 141 similar to the source-side material portion of Denorme and an electrode (112 or 123) similar to the drain-side material portion of Denorme are metallic material portions (paragraphs [0038], [0040] and [0046]) and a material composition of the metallic portions contains a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material (paragraphs [0038], [0040] and [0046]) so that by using a material taught by Lee for the same composition of Denorme the source-side material portion and the drain-side material portion would be a source-side metallic material portion and the drain-side metallic material portion, and the same material composition would be containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as taught by Lee for the same material composition of Denorme because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the same material composition, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3-4, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Denorme in view of Lee as applied to claim 1 above and further in view of Obuchi (US 20060221698 A1).

Regarding claim 3, Denorme in view of Lee teaches the OTP memory device of Claim 1, further comprising: a drain-side contact via structure 27 contacting a top surface of the drain-side metallic material portion (Fig. 2, paragraph [0004]).  
Denorme does not specify an interlayer dielectric material layer laterally surrounding and having formed therein, the drain-side metallic material portion and the drain-side contact via structure.
Obuchi discloses in Fig. 2B with associated text an interlayer dielectric material layer 14 (paragraph [0038]) laterally surrounding and having formed therein, a drain-side material portion 10 and a drain-side contact via structure 16 similar to that of Denorme (Fig. 2B, paragraph [0040]).  .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an interlayer dielectric material layer as taught by Obuchi in the device of Denorme because according to Obuchi such structure are suitable for such a device (paragraph [0038]) furthermore such layers are very well known in the art for protecting and isolating components of the device.

Regarding claim 4, Denorme in view of Lee and Obuchi teaches the drain-side metallic material portion has a greater lateral extent than the drain-side contact via structure (Denorme Fig, 2); and 2Application No. 16/901,038Docket No.: 35044-043US Reply to Non-Final Office Action of 02-28-2022 the interlayer dielectric material layer laterally surrounds the gate electrode (Obuchi Fig. 2B); and the drain-side contact via 16 structure has a top surface within a same horizontal plane as a top surface of the interlayer dielectric material layer (Obuchi Fig. 2B).

Regarding claim 21, Denorme in view of Lee teaches the OTP memory device of Claim 1.  
Denorme does not specify an etch stop dielectric layer located on a top surface of the drain region.
Obuchi discloses in Fig. 2B with associated text an etch stop dielectric layer 14 (paragraph [0038]) located on a top surface of the drain region (Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an etch stop dielectric layer as taught by Obuchi in the device of Denorme because according to Obuchi such structure are suitable for such a device (paragraph [0038]) furthermore such layers are very well known in the art for protecting and isolating components of the device.

Regarding claim 28, Denorme in view of Lee and Obuchi teaches the OTP memory device of Claim 1.
Denorme does not specify a shallow trench isolation structure located within the substrate and contacting a sidewall of the drain region, wherein the drain-side metallic material portion is in contact with a segment of a top surface of the shallow trench isolation structure.
Obuchi discloses in Fig. 2B with associated text a shallow trench isolation structure 2 located within a substrate 3 and contacting a sidewall of a drain region 5, wherein a drain-side material portion 10 similar to that of Denorme is in contact with a segment of a top surface of the shallow trench isolation structure (Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shallow trench isolation structure as taught by Obuchi in the device of Denorme because according to Obuchi such structure reduces the cell size (paragraph [0035]) furthermore such structures are very well known in the art for isolating devices.

Claims 22, 34 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee as applied to claim 21 above and further in view of Tamura et. Al. (US 5565702 A hereinafter Tamura).

	Regarding claim 22, Jung in view of Lee teaches the OTP memory device of Claim 21.
	Jung does not specify the antifuse dielectric layer comprises: a planar portion overlying a top surface of the etch stop dielectric layer; and a downward protruding portion located within an opening in the etch stop dielectric layer and adjoined to a bottom end of the planar portion
	Tamura discloses in Fig. 9F with associated text an antifuse dielectric layer 7 (column 13, lines 35-40) similar to that of Jung comprising: a planar portion overlying a top surface of an etch stop dielectric layer 2; and a downward protruding portion located within an opening in the etch stop dielectric layer and adjoined to a bottom end of the planar portion (Fig. 9F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antifuse layer similar to that of Tamura as the antifuse layer of Jung in view of Lee because according to Tamura after patterning the top electrode 3F, the antifuse material layer 7 is also patterned with the top electrode 3F as a patterning mask so that the antifuse element is completed (column 13, lines 35-40) so that the method of making an antifuse layer is suitable for making an antifuse layer such as that of Jung.

Regarding claim 24, Jung in view of Lee teaches the OTP memory device of Claim 23.
	Jung does not specify the sidewalls of the antifuse dielectric layer are laterally offset outward from inner sidewalls of the etch stop dielectric 3Application No. 16/901,038Docket No.: 35044-043US Reply to Non-Final Office Action of 02-28-2022 layer that defines the opening in the etch stop dielectric layer such that the antifuse dielectric layer has a greater area than an area enclosed by the inner sidewalls of the etch stop dielectric layer.
	Tamura discloses in Fig. 9F with associated text sidewalls (outer edges of 7) of an antifuse dielectric layer 7 (Fig. 9F, column 13, lines 35-40) are laterally offset outward from inner sidewalls (sidewalls of 21) of an etch stop dielectric 3Application No. 16/901,038Docket No.: 35044-043USReply to Non-Final Office Action of 02-28-2022layer 2 that defines the opening in the etch stop dielectric layer (Fig. 9F, column 12, lines 60-65) such that the antifuse dielectric layer has a greater area than an area enclosed by the inner sidewalls of the etch stop dielectric layer (Fig. 9F)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antifuse layer and etch stop layer having a structure similar to that of Tamura as the antifuse layer and etch stop layer of Jung in view of Lee because according to Tamura after patterning the top electrode 3F, the antifuse material layer 7 is also patterned with the top electrode 3F as a patterning mask so that the antifuse element is completed (column 13, lines 35-40) so that the method of making an antifuse layer is suitable for making an antifuse layer such as that of Jung.

	Regarding claim 31, Jung in view of Lee teaches the OTP memory device of Claim 21.
	Jung does not specify the antifuse dielectric layer comprises a planar portion overlying a top surface of the etch stop dielectric layer.
	Tamura discloses in Fig. 9F with associated text an antifuse dielectric layer 7 (column 13, lines 35-40) similar to that of Jung comprising: a planar portion overlying a top surface of an etch stop dielectric layer 2 (Fig. 9F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antifuse layer similar to that of Tamura as the antifuse layer of Jung in view of Lee because according to Tamura after patterning the top electrode 3F, the antifuse material layer 7 is also patterned with the top electrode 3F as a patterning mask so that the antifuse element is completed (column 13, lines 35-40) so that the method of making an antifuse layer is suitable for making an antifuse layer such as that of Jung.

Claims 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee as applied to claim 21 above and further in view of Mackenzie et. Al. (US 20120176226 A1 hereinafter Mackenzie).

Regarding claims 25 and 33, Jung in view of Lee teaches the OTP memory device of Claims 21 and 30 respectively.
	Jung does not specify the etch stop dielectric layer comprises a material having a higher dielectric breakdown electrical field strength than a material of the antifuse dielectric layer however Jung teaches the antifuse dielectric layer is formed by thermal oxidation so that it is formed of a semiconductor oxide or nitride (paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide for the antifuse dielectric layer of Jung in view of Lee as silicon oxide would have been extremely well known to one of ordinary skill in the art before the effective filing date of the claimed invention for an insulating material formed by thermal oxidation on a semiconductor as taught by Jung.
Jung still does not specify the etch stop dielectric layer comprises a material having a higher dielectric breakdown electrical field strength than a material of the antifuse dielectric layer however Jung discloses easily causing dielectric breakdown in the antifuse dielectric layer (paragraph [0075]).
	Mackenzie discloses in Fig. 3H with associated text an etch stop dielectric layer 260 similar to that of Jung in view of Lee comprising a metal oxide (aluminum oxide, tantalum oxide, zirconium oxide paragraph [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal oxide similar to that of Mackenzie for the etch stop dielectric layer of Jung because according to Mackenzie such a material is suitable for an etch stop dielectric layer (paragraph [0074]) It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used a metal oxide for the etch stop dielectric layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The recitation of "the etch stop dielectric layer comprises a material having a higher dielectric breakdown electrical field strength than a material of the antifuse dielectric layer” is only a statement of the inherent properties of the etch stop dielectric layer and the antifuse dielectric layer. The structure taught by Jung in view of Lee and Mackenzie is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Regarding claim 26, Jung in view of Lee and Mackenzie teaches the etch stop dielectric layer comprises a dielectric metal oxide material (Mackenzie paragraph [0074]).; and the antifuse dielectric layer comprises silicon oxide (Jung paragraph [0070]).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Denorme in view of Lee and Obuchi as applied to claim 28 above and further in view of Tseng et. Al. (US 9589970 B1 hereinafter Tseng).

	Regarding claim 29, Denorme in view of Lee and Obuchi teaches the OTP memory device of Claim 28.
	Denorme does not specify the etch stop dielectric layer is in contact with a second segment of the top surface of the shallow trench isolation structure.
	Tseng discloses in Fig. 2 with associated text an etch stop dielectric layer 500 (column 5, lines 12-14) similar to that of Denorme in view of Lee and Obuchi that is in contact with a second segment of a top surface of a shallow trench isolation structure 120 (column 3, lines 28-35) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that of Tseng in the device of Denorme in view of Lee and Obuchi because according to Tseng such a structure is suitable for an antifuse OTP memory device (Tseng column 3 lines 1-2).

Claims 6 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee as applied to claim 1 and further in view of Hamdy et. Al. (US 5134457 A hereinafter Hamdy).

Regarding claim 6, Jung in view of Lee teaches the OTP memory device of claim 1.  
	Jung does not specify the antifuse dielectric layer has a lateral extent that is less than a lateral extent of the drain-side metallic material portion.
	Hamdy discloses in Fig. 6 with associated text an antifuse dielectric layer 216 has a lateral extent that is less than a lateral extent of a drain-side material portion 218 similar to Jung 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the antifuse dielectric layer and drain-side metallic material of Jung have a structure similar to that of  Hamdy because according to Hamdy layer 216 is a dielectric layer for an electrically-programmable low-impedance anti-fuse and layer 218 may form the other end of anti-fuses 168a, 168b, 168c, 168d, and bit line 150 (column 14, lines 40-44) so that the structure would be suitable for forming a the antifuse of Jung.

	Regarding claim 34, Jung teaches a one time programmable (OTP) memory device comprising: 
a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); 
an etch stop dielectric layer 117 located on a top surface of the drain region (117 is an oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F); 
an antifuse dielectric layer 121a comprising a portion located within an opening in the etch stop dielectric layer (paragraph [0074], Fig. 3F); and 
a drain-side metallic material portion 123a contacting a top surface of the antifuse dielectric layer (Fig. 3F).
and a source-side metallic material portion 127c contacting a top surface of the source region (Fig. 3F, paragraph [0073]), and an entirety of an interface between the antifuse dielectric layer and the drain-side metallic material portion is an interface between a dielectric material of the antifuse dielectric layer and a material portion having the same material composition (Fig. 3F).  
Jung does not specify the source-side metallic material portion and the drain-side metallic material portion have a same material composition throughout, however Jung teaches both the source-side metallic material portion and the drain-side metallic material portion are metal contacts made by filling openings with metal (paragraphs [0071] and [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same material composition for the source-side metallic material portion and the drain-side metallic material portion of Jung because doing so would allow the same filling equipment and procedure to be used for forming each of the source-side metallic material portion and the drain-side metallic material thereby eliminating the need for separate filling apparatuses and materials for each portion and simplifying the manufacturing method.
Jung does not specify the same material composition containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material.
Lee discloses in Fig. 1 with associated text a material composition similar to that of Lee (composition of 123 and 141) containing a material selected from a metal-semiconductor alloy material and at least one conductive metallic nitride material (paragraphs [0038] and [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  as taught by Lee for the same material composition of Jung because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the same material composition, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Jung does not specify the drain-side metallic material portion is contacting a top surface of the etch stop dielectric layer.
	Hamdy discloses in Fig. 6 with associated text a drain-side material portion 218 is contacting a top surface of the etch stop dielectric layer 210 (column 14, lines 40-44, Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drain-side metallic material of Jung have a structure similar to that of  Hamdy because according to Hamdy layer 218 may form the other end of anti-fuses 168a, 168b, 168c, 168d, and bit line 150 (column 14, lines 40-44) so that the structure would be suitable for forming a terminal of the antifuse of Jung.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-4, 6 and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Jung teaches an entirety of the source-side metallic material portion (portion of 127c) and a portion of the drain-side metallic material portion (portion of 123a) overlying a horizontal top surface of the antifuse dielectric layer have a same thickness along a vertical direction that is perpendicular to a horizontal plane including a top surface of the substrate (since the claim only requires portions, the portions 127c and 123a can be chosen so that there thicknesses are the same the claim would not necessarily require an entirety of a source-side metallic material layer and a portion of a drain-side metallic material layer overlying a horizontal top surface of the antifuse dielectric layer to have a same thickness).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/             Examiner, Art Unit 2897